Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10980156. Although the claims at issue are not identical, they are not patentably distinct from each other because the housing 702 has shaped structure SG and LPA and LSF with inlets IP1,2, inlet slits IS_S and IS_L and exhausts DS1,2,3, having slits DS_S and DS_L for RF c 12 l 40-60, c 13 l 30-50 , fig 12-13.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/195789 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first member” in claims 2-6,18; “first connecting portion” in claims 12, 14; “extended portion” in claim 13. Remaining claims depend therefrom except independent claim 20. The terms ”member” and “portion” are generic placeholders modified by functional language. Linked corresponding structure is 704, 706, 7061, respectively. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-10,14-17,20 is/are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Daniel et al (EP 2498574).
Daniel discloses for claim 1: 1. An electric range 1 (fig 1-3), comprising: a case 2 having at least one first through hole (bottom 3 with first hole 13 and at least one second through hole 16; at least one heating unit (not shown implicitly induction cooking hob configured to heat)disposed in the case, and configured to heat an object to be heated; a drive circuit(electronics in fig 3) configured to drive the at least one heating unit (induction unit heats)and disposed between the at least one first through hole and the at least one second through hole(fig 3); at least one air blowing fan (below group shown as group 3, ¶¶3,25)disposed in the case at the at least one first through hole 13 to introduce air through the at least one first through hole into the case(¶3); and at least one air guide (¶31 cover for channel 7)disposed between the at least one air blowing fan and the at least one second through hole (fig 3)and configured to guide air from the at least one air blowing fan(¶25) to the drive circuit (by cooling fins 21,22)and then to the at least one second through hole to discharge the air therethrough(¶¶6,31,34).
Fig 3:
                           
    PNG
    media_image1.png
    584
    670
    media_image1.png
    Greyscale


2. The electric range of claim 1, wherein the drive circuit is spaced apart from a lower surface of the case by a predetermined first distance (device 6, fig 2 and below arrow for air flow and first member between fan and driving circuit), and wherein a first end of the at least one air guide is disposed adjacent to the at least one air blowing fan and has a first member configured to prevent the air output from the at least one air blowing fan from flowing into a space between the lower surface of the case and the drive circuit(inlet flange 10, ¶31,first member between fan and driving circuit).
                                     
    PNG
    media_image2.png
    599
    687
    media_image2.png
    Greyscale

3. The electric range of claim 2, wherein the first member is disposed between the at least one air blowing fan and the drive circuit(fig 2).
4. The electric range of claim 2, wherein the first member is in contact with at least one of the lower surface of the case or the drive circuit(fig 2).
6. The electric range according to claim 2, wherein a height of the first member corresponds to the predetermined first distance(6 and side walls 18,19).
7. The electric range of claim 1, wherein the at least one air guide includes a middle portion that covers at least a portion of the drive circuit(fig 2 cover flow channel 7 having side wall 9).
8. The electric range of claim 7, wherein the middle portion of the air guide has a U-shaped cross-section and both sides of the middle portion are disposed in contact with the drive circuit(fig 2 channel 7 and side walls 9).

9. The electric range of claim 7, further comprising: a heat sink (20, fins 21,22, ¶3)disposed over at least a portion of the drive circuit(fig 2), wherein the heat sink is disposed inside of the middle portion of the at least one air guide(fig 2,3).
10. The electric range of claim 1, wherein an end of the at least one air guide 11 (with shaft 14) is disposed at least one of adjacent to or at least partially surrounding the at least one second through hole(fig 2, flow opening 16 is covered by the Strömungskanalauslassflansch 11 like a hood, formed sloping obliquely backwards and thus has a downwardly sloping inclined positioned ceiling wall 15,¶34).
14. The electric range of claim 1, wherein at least one connecting portion is formed that extends laterally from a first end of the at least one air guide disposed adjacent to the at least one air blowing fan, and wherein the connection portion has a coupling hole to couple the at least one air guide to the case(13,fig 2,3).
15. The electric range of claim 1, wherein the at least one air guide has an open lower side(fig 2,3).
16. The electric range of claim 1, wherein a first end of the at least one air guide disposed adjacent to the at least one air blowing fan has an opening that extends in a vertical plane(fig 2,3,flaged opening at 10).
17. The electric range of claim 16, wherein a second end of the at least one air guide adjacent to the at least one second through hole has an opening that extends in a horizontal plane(bottom of hood shape at 11).
20. An electric range, comprising: a case having at least one first through hole and at least one second through hole; at least one working coil 1 disposed in the case, and configured to heat an object to be heated(title,abstract); a drive circuit configured to drive the at least one working coil and disposed between the at least one first through hole and the at least one second through hole; at least one fan disposed in the case adjacent the at least one first through hole to introduce air through the at least one first through hole into the case; and at least one air guide disposed between the at least one fan and the at least one second through hole and configured to guide air from the at least one fan to the drive circuit and then to the at least one second through hole to discharge the air therethrough, wherein the drive circuit is spaced apart from a lower surface of the case by a predetermined first distance, and wherein a first end of the at least one air guide includes an inclined surface configured to guide air output from the at least one fan to an upper portion of the drive circuit and prevent the air output from the at least one fan from flowing into a space between the lower surface of the case and the drive circuit. See the rejection of claim 1, ¶6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5,11-13,18,19 is/are rejected under 35 U.S.C. 103) as being  unpatentable over Daniel et al (EP 2498574).
5. The electric range of claim 2, wherein the first member has an inclined shape configured to guide air output from the at least one air blowing fan to an upper portion of the drive circuit(flange 10 and side walls 18,19,¶31). 
11. The electric range of claim 10, wherein the end of the at least one air guide 11(with shaft 14)  adjacent to the at least one second through hole has a curved shape(flow opening 16 is covered by the Strömungskanalauslassflansch 11 like a hood, formed sloping obliquely backwards and thus has a downwardly sloping inclined positioned ceiling wall 15,¶34).
12. The electric range of claim 10, wherein a first connecting portion (flow opening 16)is formed at the end the at least one air guide 11 (with shaft 14) adjacent to the at least one second through hole(fig 2,3), and wherein the first connecting portion passes through the at least one second through hole to couple ( 11 like a hood)in fig 2 the end of the at least one air guide 11 (shaft 14)to the case(flow opening 16 is covered by the Strömungskanalauslassflansch 11 like a hood, formed sloping obliquely backwards and thus has a downwardly sloping inclined positioned ceiling wall 15,¶34).
13. The electric range of claim 12, wherein the first connecting portion has an extended portion (covered by the Strömungskanalauslassflansch 11 like a hood ) that extends through the at least one second through hole (fig 2,3)and a bent portion (covered by the Strömungskanalauslassflansch 11 like a hood ) that extends at an angle from the extended portion in parallel to an outside of the lower surface of the case(flow opening 16 is covered by the Strömungskanalauslassflansch 11 like a hood, formed sloping obliquely backwards and thus has a downwardly sloping inclined positioned ceiling wall 15,¶34).
18. An air guide for an electric range, comprising: a housing having a hollow inside; and a first member formed on a lower side of a first end of the housing, wherein the first end of the housing is configured to receive air output from an air blowing fan of the electric range and a second end of the housing is configured to discharge air output from the air blowing fan, wherein the second end of the housing has a curved shape, and wherein the first member is configured to prevent air output from the air blowing fan from flowing into a space between a lower surface of a case of the electric range and a drive circuit in the case of the electric range. See the rejections of claims 1,5.
19. An electric range comprising the air guide of claim 18(fig 2,3).
	The claims at best differs in that at best a first member or air guide has an inclined or curved or surrounding shape.
	
	The advantage is controlled guided air flow.
	It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify if necessary Daniel by shaping the first member to have an incline or guide having curve or surrounding shape as taught in Daniel in ¶31 for controlled guided air flow for efficient cooling.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to incline the shape of a first member or curve or surround an air guide because Applicant has not disclosed that an inclined, curved, surrounding shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a flange member 10,18,19 performing as in ¶31 to guide air as recited because efficient cooling is a desired configuration objective.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the cited references US 2008/0142512, 2019/0306931, 10980156, 2012/0152933 for additional arrangements and configurations for an air guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761